DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Reasons for allowance

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "modifying the first data structure by changing an attribute of the first plurality of attributes, such that an object that is reconstructed based on the first modified data structure is visually different from the first object; generating a resulting content segment by reconstructing a first modified object based on the first modified data structure and reconstructing the second object based on the second data structure” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Sabripour et al. US 2016/0110612 teaches  a systems for object recognition and link integration in a composite video stream. One embodiment takes the form of a process that includes detecting an object of interest in a set of video frames. The process also includes tracking the movements of the detected object of interest across a subset of the video frames in 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-19 and 20 are allowed.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481